Title: To Benjamin Franklin from Alexandre-Théodore Brongniart, 22 September 1782
From: Brongniart, Alexandre-Théodore
To: Franklin, Benjamin


Monsieur
Ce dimanche 22. 7bre 1782
J’ai enfin obtenu du Sculpteur dont j’avois eu L’honneur de Vous parler, deux esquisses de Medailles assez grandes. J’ai priè aussi un peintre de Mes amis de dessiner Le meme sujet et je Crois qu’il y a bien Reussi. Quel jour Voulez Vous, Monsieur, que Nous allions a Passi pour avoir L’honneur de Vous presenter les ouvrages. Ou Si Vos affaires Vous appeloient a paris et que Vous Voulussiez Vous donner la peine de venir chez Moi Vous y trouveriez tout Reuni en me prevenant La veille. Mais la Seule grace que j’aye a Vous Demander C’est de Ne Vous gener nullement, trop heureux Si je puis avoir Secondé Vos idées.


J’ai L’honneur d’etre avec Les Sentimens Les plus Respectueux Monsieur Votre tres humble et obeissant Serviteur
Brongniartarchitecte du Roi Rue st Marc.
 
Notation: Brognard 22 7bre. 1782.
